DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Verhoff (2010/0278589).

Regarding claim 1, Parsons teaches a rolling compactor attachment configured for use with a host vehicle (11), the host vehicle having a front with a first side and a second side, the rolling compactor attachment comprising: an attachment plate (30) configured to attach to the front of the host vehicle such that the attachment plate is stationary relative to the host vehicle; a boom (24) comprising a first end coupled to the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Verhoff (2010/0278589) and in further view of Rossburger (5,395,182).

Regarding claim 2, Parsons as modified by Verhoff teaches a pivot hinge (20) but fails to teach a lift hinge coupling the boom to the attachment plate.  Rossburger teaches a lift hinge coupling a boom (2) to an attachment plate (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lift hinge in the roller assembly of Parsons as taught by Rossburger as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 3, Parsons as modified by Verhoff and Rossburger teaches a hydraulic lift cylinder (hydraulic cylinder 18) attached to an attachment plate (plate 16; figure 3; column 2, lines 25-30) and a boom (towbar 2; figure 3). 


Regarding claim 5, Parsons as modified Verhoff and Rossburger teaches the lift cylinder is hydraulically actuated (56).  

Regarding claim 6, Parsons as modified by Verhoff and Rossburger teaches the lift actuator is configured to be remotely controlled from within the host vehicle.  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Verhoff (2010/0278589) and Rossburger (5,395,182) and in further view of James (2008/0069639). 

Regarding claim 7, Parsons as modified by Verhoff and Rossburger teaches the invention as described above but fails to teach a pivot actuator between the plate and the boom.  James teaches pivoting a boom (62) with a pivot actuator (65) coupled to an attachment plate (61) and the boom (62), wherein the pivot actuator is configured to move the boom about the pivot hinge (connection point of 62 to 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pivot cylinder of James between the plate and the boom in the rolling compactor attachment of Parsons as it is obvious to use a known technique to improve similar devices in the same way.



Regarding claim 9, Parsons as modified by Verhoff, Rossburger and James teaches the pivot cylinder is hydraulically actuated.  

Regarding claim 10, Parsons as modified by Verhoff, Rossburger and James teaches the pivot actuator is configured to be remotely controlled from within the host vehicle.  

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Verhoff (2010/0278589) and in further view of Wills (2,386,025)


Regarding claim 11, Parsons as modified by Verhoff teaches the invention as described above but fails to teach the roller twists.  Wills teaches a roller that is further configured to twist about the second end of a boom (page 2, Lines 30-35; twist hinge: bearings 76,77; Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a twist cylinder in the roller attachment of Parsons as taught by Wills as it is obvious to use a known technique to improve similar devices in the same way.



Regarding claim 13, Parsons as modified by Verhoff and Wills teaches the twist actuator comprises a twist cylinder.  

Regarding claim 14, Parsons as modified by Verhoff and Wills teaches the twist cylinder is hydraulically actuated.  

Regarding claim 15, Parsons as modified by Verhoff and Wills teaches the twist actuator is configured to be remotely controlled from within the host vehicle.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely to the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 16-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 30, 2021